FILED
                             NOT FOR PUBLICATION                            FEB 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WALTER ARANGO-HERNANDEZ,                          No. 10-71590

               Petitioner,                        Agency No. A098-569-214

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN and BYBEE, Circuit Judges.

       Walter Arango-Hernandez, a native and citizen of Guatemala, petitions for

review of a Board of Immigration Appeals order dismissing his appeal from an




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s decision denying his application for withholding of removal1

and denying his motion to remand. We have jurisdiction under 8 U.S.C. § 1252.

We deny the petition for review.

      Substantial evidence supports the Board’s denial of withholding of removal

because Arango-Hernandez failed to show his alleged persecutors threatened him

on account of a protected ground. His fear of future persecution based on an actual

or imputed anti-gang or anti-crime opinion is not on account of the protected

ground of either membership in a particular social group or political opinion.

Ramos Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009); Santos-Lemus v.

Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008); see Ochave v. INS, 254 F.3d 859,

865 (9th Cir. 2001) (“Asylum generally is not available to victims of civil strife,

unless they are singled out on account of a protected ground.”)

      The Board did not abuse its discretion in denying Arango-Hernandez’s

motion to remand when he offered no evidence that he was targeted on account of

a protected ground and the Board concluded he was a victim of criminal activity.

See Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008) (reviewing for




      1
        Arango-Hernandez does not challenge the denial of asylum or protection
under the Convention Against Torture.

                                           2                                     10-71590
abuse of discretion, which occurs if Board decision is “arbitrary, irrational, or

contrary to law”).

      Because the Board properly denied relief for lack of a nexus, we need not

address Arango-Hernandez’s contention that he suffered past persecution or has a

well-founded fear of future persecution by forces the Guatemalan government is

unable or unwilling to control.

      PETITION FOR REVIEW DENIED.




                                           3                                    10-71590